In the

    United States Court of Appeals
                   For the Seventh Circuit
                     ____________________
No. 14-3652
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,

                                 v.

J.B. BROWN, JR.,
                                               Defendant-Appellant.


                     ____________________

         Appeal from the United States District Court for the
            Central District of Illinois, Urbana Division.
             No. 14-CR-20007 — Colin S. Bruce, Judge.
                     ____________________

  ARGUED NOVEMBER 12, 2015 — DECIDED JANUARY 4, 2016
                     ____________________

   Before BAUER, FLAUM, and MANION, Circuit Judges.
    FLAUM, Circuit Judge. During jury selection for defendant
J.B. Brown’s trial, the government used a peremptory strike to
remove one of the two African American members of the ve-
nire. Brown objected under Batson v. Kentucky, 476 U.S. 79
(1986), and the government proffered a race-neutral justifica-
2                                                 No. 14-3652

tion for the strike. The district court found that the govern-
ment’s justification was sincere and rejected Brown’s Batson
challenge. Following trial, the jury found Brown guilty.
    On appeal, Brown argues that the district court improp-
erly rejected his Batson challenge. Accordingly, he claims that
he is entitled to a reversal of his conviction. We disagree and
affirm the judgment of the district court.
                       I. Background
    On June 26, 2013, Brown was arrested after making a con-
trolled purchase of heroin. Police found Brown at his resi-
dence with over 100 grams of heroin, a loaded semi-automatic
pistol, drug trafficking items, and more than $4,000 in cash.
During interrogation, Brown admitted on videotape that he
possessed both the heroin and the firearm.
    Brown was charged in the Central District of Illinois with
possession of 100 grams or more of heroin with intent to dis-
tribute pursuant to 21 U.S.C. § 841 and with possession of a
firearm by a felon in violation of 18 U.S.C. § 922(g)(1). Brown
pled not guilty and requested a jury trial.
    Jury selection took place on July 29, 2014. The panel con-
sisted of twenty-eight potential jurors and four potential al-
ternates. Two members of the panel were African American.
Prior to jury selection, the panel members had completed
questionnaires. These questionnaires asked a number of
standard questions, including questions about age, residence,
education, and relationship with law enforcement. The ques-
tionnaires also asked “the arrest questions”:
      39. Have you, any member of your family or
      close friend(s) ever been arrested, prosecuted or
      convicted of a criminal offense
No. 14-3652                                                   3

       40. If your answer is yes, state who and what of-
       fense was charged, and the outcome
The questionnaires did not ask about race. Both Brown and
the government had an opportunity to review the panel’s re-
sponses prior to jury selection.
    That same day, the potential jurors came before the district
court. The court asked the panel a number of questions. Jury
selection moved quickly. Although the district court offered
both parties the opportunity to ask individual follow-up
questions, neither party asked any questions.
    Following questioning, and outside the presence of the ve-
nire, the government exercised its peremptory strikes. After
the government used its fifth peremptory strike against Juror
74, an African American, Brown objected. The government
proffered a race-neutral justification for the strike. The gov-
ernment pointed to Juror 74’s response to the arrest questions,
to which he answered, “Yes. Warrant for my arrest, wrong
person.” The government claimed that this response “jumped
out to us as a person … who would be thought to have bias
against law enforcement,” thus justifying the strike. The gov-
ernment claimed that Juror 74 was on its “list” of potential
strikes prior to even seeing the venire.
    The district court found that the government had prof-
fered a race-neutral justification. But Brown contended that
the government was being insincere. He pointed out that the
government did not ask about Juror 74’s arrest during jury se-
lection when his response “could have been clarified.” The
government claimed that it did not want to address the issue
in front of the other potential jurors, to which Brown re-
sponded that the government could have taken a sidebar.
4                                                    No. 14-3652

Brown emphasized that, as a result of the strike, the govern-
ment left only one African American on the panel.
     The district court accepted the government’s proffered jus-
tification and rejected Brown’s objection. It found that the jus-
tification was corroborated by Juror 74’s questionnaire. The
court also concluded that the government was sincere and
was not trying to deceive the court as to its real motive for the
strike.
    Later in the proceedings, at the government’s request, the
district court revisited Brown’s Batson challenge. The govern-
ment asserted that it had reviewed all of the questionnaires
and that Juror 74 was the only one to indicate that he had been
falsely arrested. The court stated that it had also reviewed the
juror questionnaires and agreed with the government. The
court asked Brown whether he agreed with the government’s
analysis of the questionnaires and he responded, “I don’t
doubt it.”
    After a two-and-a-half day trial, the jury convicted Brown
of both counts. The court sentenced him to 174 months’ im-
prisonment. This appeal followed.
                         II. Discussion
    Batson v. Kentucky establishes a three-step framework for
challenging a peremptory strike. 476 U.S. 79 (1986). First, the
defendant must make out a prima facie case that a strike was
exercised on the basis of race. Id. at 94. Second, the govern-
ment must articulate a race-neutral justification for the strike.
Id. at 97. Third, the trial court must determine whether the de-
fendant has shown purposeful discrimination. Id. at 98.
   We review a district court’s Batson findings for clear error.
United States v. Yarrington, 640 F.3d 772, 778 (7th Cir. 2011). We
No. 14-3652                                                    5

give substantial deference to a district court’s credibility de-
terminations. Id. at 779. However, where the plaintiff alleges
that the district court committed legal error by conducting a
Batson inquiry improperly, our review is de novo. United
States v. McMath, 559 F.3d 657, 663 (7th Cir. 2009).
    In response to Brown’s Batson objection, and without re-
quiring Brown to establish a prima facie case, the government
proffered a race-neutral justification for striking Juror 74: The
juror was potentially biased against law enforcement as a re-
sult of his wrongful arrest. The district court determined that
this justification was credible and that Brown failed to show
purposeful discrimination.
    The gravamen of Brown’s argument on appeal is that the
government applied its race-neutral justification inconsist-
ently, thus demonstrating that the justification was pretextual.
According to Brown, the government’s justification—poten-
tial bias against law enforcement—applied equally well to
three other potential jurors based on their responses to the ju-
ror questionnaire. Yet, the government did not strike these ju-
rors. In particular, Juror 81 stated that he had been arrested
for assault but that the charges were dropped. Juror 3 stated
that he had been charged and convicted for driving under the
influence. And Juror 13 did not respond to the arrest ques-
tions at all. Brown insists that these responses showed as
much potential for bias against law enforcement as Juror 74’s
response.
    Brown makes two related arguments based on the re-
sponses of these three other potential jurors. First, Brown con-
tends that the district court did not consider the responses of
Jurors 81, 3, and 13 in finding that the government’s race-neu-
tral explanation was credible. Accordingly, Brown claims that
6                                                  No. 14-3652

the district court did not consider all material evidence in
evaluating his Batson challenge.
    “[A]ll of the circumstances that bear upon the issue of ra-
cial animosity must be consulted” in conducting a Batson in-
quiry. Snyder v. Louisiana, 552 U.S. 472, 478 (2008); see also
United States v. Stephens, 514 F.3d 703, 712 (7th Cir. 2008)
(“[W]e cannot defer to a district court decision that ignores
material portions of the record without explanation.”). Alt-
hough Brown would have us believe otherwise, the district
court did consider the questionnaires of the three other poten-
tial jurors. When the government stated that it had reviewed
all of the questionnaires and that Juror 74 was the only poten-
tial juror who indicated that he had been falsely arrested, the
court responded that it too had “reviewed all … the juror in-
formation sheets, and that is a correct statement.” Therefore,
the court did consider all of the material evidence in conduct-
ing its Batson inquiry.
   Brown maintains that the district court erred because it
did not consider his comparison argument—that three other
jurors were similarly situated to Juror 74. But the court is not
required to anticipate arguments based on that evidence. It is
the defendant’s burden to raise specific arguments that the
government’s justification was pretextual so that the court can
properly address them. See United States v. Hendrix, 509 F.3d
362, 371 (7th Cir. 2007) (rejecting the defendant’s Batson argu-
ment in part because he “did not challenge the prosecution’s
explanations during voir dire, nor did he offer any reasons for
the court to cast doubt on the explanations for the strikes …
where the court could have addressed any concerns”). Brown
cannot demonstrate that the district court erred by alleging
that it failed to consider an argument he never raised.
No. 14-3652                                                               7

    Second, Brown argues that the government’s use of a strike
against Juror 74 but not Jurors 81, 3, or 13, demonstrates that
its proffered justification was pretextual. 1 Both the Supreme
Court and this Court have approved of the use of side-by-side
comparisons to show that a proffered justification was in fact
pretextual. See, e.g., Miller-El v. Dretke, 545 U.S. 231, 241 (2005);
Stephens, 514 F.3d at 711. However, the jurors that Brown
points to were not similarly situated to Juror 74. With regard
to Juror 81, having charges dropped is distinguishable from
being wrongly arrested. The fact that charges are dropped
does not affirmatively suggest innocence in the way a wrong-
ful arrest does. Additionally, Juror 81 indicated that he had
relatives in law enforcement, whereas Juror 74 did not.
    As for Juror 3, being charged and convicted is readily dis-
tinguishable from being wrongly arrested. A conviction indi-
cates guilt, whereas a wrongful arrest indicates innocence.
Moreover, Juror 3 had been the victim of the crime while Juror
74 had not and Juror 3 had previously served on a state grand
jury while Juror 74 had not.
    Finally, regarding Juror 13, a blank response does not af-
firmatively suggest bias against law enforcement. More prob-
lematically, Juror 13 was the only other African American on
the venire. A side-by-side comparison of two African Ameri-
cans, one who is allowed to serve as a juror and one who is

    1 The government argues that Brown forfeited this argument because
he never raised these comparisons before the district court. Nevertheless,
Snyder suggests that “a retrospective comparison of jurors based on a cold
appellate record” is permissible in at least some circumstances. 552 U.S. at
483. And because we conclude that the substance of Brown’s comparison
argument lacks merit, we need not address the government’s forfeiture
argument.
8                                                    No. 14-3652

struck, does not support a finding of pretext. See Miller-El, 545
U.S. at 241 (approving of comparisons between “a black pan-
elist” and “an otherwise-similar nonblack who is permitted to
serve” (emphasis added)). In fact, Brown’s argument actually
cuts against him—if the government had intended to discrim-
inate, it may well have struck Juror 13 as well as Juror 74. See
United States v. Cruse, 805 F.3d 795, 808–09 (7th Cir. 2015) (not-
ing that the racial makeup of the final jury panel is relevant in
assessing the government’s intent). In sum, Brown has not
shown that the government’s justification of potential bias
against law enforcement “applies just as well to an otherwise-
similar nonblack [panelist] who is permitted to serve … .”
Miller-El, 545 U.S. at 241.
    Next, Brown argues that if the government was truly con-
cerned that Juror 74 was biased against law enforcement, it
should have asked him a follow-up question during the voir
dire. As an initial matter, we are skeptical as to whether the
failure to ask a follow-up question in this case suggests pre-
text. The jury selection process moved quickly and neither
counsel asked any questions. Thus, it appears likely that the
government did not want to interrupt the flow of the proceed-
ing, not that it was trying to deceive the court. Additionally, it
is difficult to see how follow-up questions would have clari-
fied Juror 74’s response in any meaningful way. Perhaps fur-
ther questioning could have revealed the nature of Juror 74’s
wrongful arrest or ensured that Juror 74 understood the arrest
questions properly. But Juror 74’s response was clear enough
on its face that it is unlikely that further questions would have
changed the government’s impression that Juror 74 poten-
tially harbored bias against law enforcement.
No. 14-3652                                                       9

    Even assuming arguendo that the government’s failure to
ask Juror 74 follow-up questions did constitute evidence of
pretext, Brown presented this exact same argument to the dis-
trict court. Yet, the court credited the government’s race-neu-
tral explanation over Brown’s argument. In particular, the
court read Juror 74’s responses and found “that [the response]
does not require any clarification.” And the court concluded
that the government’s justification was sincere. Brown has not
offered any reason for us to second guess the district court’s
credibility finding on appeal. See Yarrington, 640 F.3d at 780.
Thus, the district court did not clearly err.
    Finally, Brown suggests that the government’s proffered
justification for the strike—bias against law enforcement—is
not race-neutral because African Americans are dispropor-
tionately affected by negative interactions with law enforce-
ment. Even accepting the premise of this argument, it does
not support a finding of pretext. Batson protects against inten-
tional discrimination, not disparate impact. See Cruse, 805 F.3d
at 806 (“[D]efendants must show that the government used its
peremptory strikes with discriminatory intent; disparate im-
pact does not violate the Equal Protection Clause.” (citation
omitted)). Moreover, we have acknowledged that bias against
law enforcement is a legitimate race-neutral justification. See,
e.g., United States v. Smallwood, 188 F.3d 905, 915 (7th Cir. 1999).
   Therefore, we conclude that the district court correctly
conducted the Batson inquiry and did not clearly err in dis-
missing Brown’s challenge.
                         III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.